DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       DEVANTE L. DURHAM,
                            Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D19-3957

                              [March 20, 2020]

   Appeal of order denying rule 3.801 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Martin County; Sherwood Bauer, Judge;
L.T. Case No. 432019CF000052A.

  Devante L. Durham, Stuart, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, CIKLIN and CONNER, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.